DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendments
This action is in response to amendments filed October 25th, 2021, in which Claims 1, 8, 14, 15, and 20 are amended.  Claims 3, 10, and 17 are cancelled.  The amendments have been entered.  Claims 1, 2, 4-9, 11-16, and 18-20 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 analysis:
In the instant case, claims 1, 8, and 15 are directed to an apparatus, a method and a machine-readable medium respectively. Thus, the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
-        compare a current input value associated with a layer of a plurality of layers… to… input value associated with the layer, wherein the input values comprises  historical value associated with the layer… (mental concept); 
Accordingly, the claims recite an abstract idea which is one of the judicial exceptions.
Step 2A: Prong 2 analysis:
              This judicial exception is not integrated into a practical application because the additional element “import the cached input value for the layer for further processing” is copying (importing) cached input value, and is recited at a high level of generality (i.e., as a general means of gathering cached data for use after the comparison step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The additional element “neural network” is generally linking the use of judicial exception to a particular technological environment of field of use. The additional element – “processors coupled to memory” recited is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “such that the historical value is maintained in a cache” is extra-solution activity of storing data.  The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Claim 8:
-        comparing a current input value associated with a layer of a plurality of layers… to… input value associated with the layer, wherein the input values comprises  historical value associated with the layer … (mental concept); 
Accordingly, the claims recite an abstract idea which is one of the judicial exceptions.
Step 2A: Prong 2 analysis:
              This judicial exception is not integrated into a practical application because the additional element “import the cached input value for the layer for further processing” is copying (importing) cached input value, and is recited at a high level of generality (i.e., as a general 
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “neural network” to perform the comparing step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP 2106.05(b). The import step is considered to be an insignificant extra-solution activity that is a well understood, routine, and conventional function in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the importing step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. The additional element “such that the historical value is maintained in a cache” is well-understood, routine, and conventional activity identified in the MPEP 2106.05(d), “Storing and retrieving information from memory.” There is no inventive concept in the claim. The claim is not patent eligible.
Claim 15:
        comparing a current input value associated with a layer of a plurality of layers… to… input value associated with the layer, wherein the input values comprises  historical value associated with the layer … (mental concept); 
Accordingly, the claims recite an abstract idea which is one of the judicial exceptions.
Step 2A: Prong 2 analysis:
              This judicial exception is not integrated into a practical application because the additional element “import the cached input value for the layer for further processing” is copying (importing) cached input value, and is recited at a high level of generality (i.e., as a general means of gathering cached data for use after the comparison step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The additional element “neural network” is generally linking the use of judicial exception to a particular technological environment of field of use. The additional elements “machine-readable medium” and “computing device” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  The additional element “such that the historical value is maintained in a cache” is extra-solution activity of storing data. The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “neural network”, “computing device”, and “machine-readable medium” to perform the comparing step amount to no more than mere instructions to apply the exception using a generic computer component. 
5.          Claims 2, 9, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claims 1, 8, and 15 are incorporated into the claims 2, 9, and 16 respectively. Claims 2, 9, and 16 recite more specifics to the judicial exceptions identified in the rejection of claims 1, 8, and 15 respectively. Perform computing for the layer is more specific to the judicial exceptions in claims 1, 8, 15, and 22. This limitation is an abstract idea of the “mathematical concept” grouping. The additional element “neural network” is generally linking the use of judicial exception to a particular technological environment of field of use. Using processors in claim 2 is recited at high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Claims 2, 9, and 16 do not recite any other additional elements than the ones recited in claims 1, 8, and 15 that integrate the judicial exception into a practical application or amount to significantly more. The claims are not patent eligible.

8.          Claims 5, 12, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1, 8, and 15 are incorporated into the claims 5, 12, and 19 respectively. Claims 5, 12, and 19 recite more specifics to the judicial exceptions identified in the rejection of claims 1, 8, and 15 respectively. Updating the cache with the result of the comparison and using the newly-cached input value for subsequent processing is more specific to the judicial exceptions in claims 1, 8, and 15. These limitations are an abstract idea of the “mathematical concept” grouping. The processors in claim 5 and cache in claim 5, 12, and 19 are recited at high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Claims 5, 12, and 19 do not recite any other additional elements than the ones 
9.	Claims 6 and 13, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 5 and 12 are incorporated into the claims 6 and 13, respectively. Claims 6 and 13 recite more specifics to the judicial exceptions identified in the rejection of claims 5 and 12 respectively. Assigning one or more caches to one or more layers is more specific to the judicial exceptions in claims 5 and 12. This limitation is an abstract idea of the “mental concept” grouping which can be performed in one’s mind using pen and paper. Using processors in claim 6 and the computing devices and neural network and cache in claims 6, and 13are recited at high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Claims 6 and 13 do not recite any other additional elements than the ones recited in claims 5 and 12 that integrate the judicial exception into a practical application or amount to significantly more. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Accelerating Convolutional Neural Networks for Continuous Mobile Vision via Cache Reuse” to reference Xu et al., (hereinafter, “Xu”). 
claim 1, Xu teaches An apparatus comprising: one or more processors coupled to memory (Xu in pg. 7 section VIII discloses using Nexus 6 device that has processor for the experiment, coupled to/using cache memory, see Title), the one or more processors to:
compare a current input value associated with a layer of a plurality of layers of a neural network to a cached input value associated with the layer (Xu on pg. 4 right col para. 2 discloses a cache aware CNN inference engine that compares current frame (current input value) with last frame (cached input value). The convolutional operations for the CNN layers are happening at the layer level (Xu pg. 1 right col para. 2) where if current frame matches the last frame, "the spatial convolution operation is customized so that it will skip calculating the regions that can be reused from cache but directly copy from corresponding cached region of the last frame. In addition, the output feature map of each convolutional layer will be cached until the inference of the next frame is done." (Xu pg. 4 right col para. 2)), wherein the cached input value comprises a historical value associated with the layer such that the historical value is maintained in a cache associated with the layer (Xu,  pg. 4 right col para. 2 teaches that the cached region or the last frame is used to compare with the current frame – “the output feature map of each convolutional layer will be cached”  The cached last frame is an example of historical value. The convolutional operation for the CNN layers is occurring at the layer level (Xu pg. 1 right col para. 2)
import the cached input value for the layer for further processing within the neural network, if the current input value and the cached input value are equal (Xu on pg. 4 right col para. 2 discloses that when the current frame (current input value) has been matched (equal) to the last frame (cached input value). The spatial convolutional operation will skip calculation if .
Regarding claim 2, Xu as shown above teaches The apparatus of claim 1, wherein the one or more processors are further to:
perform computing for the layer of the neural network based on the current input value, if the current input value is different from the cached input value (Xu on pg. 4 right col para. 2 discloses skipping calculation and copying directly from cached region if current frame (current input value) matches the last frame (cached input value) as shown above. This implies that full computation has to be performed with the current input value if it does not match the cached input value).
Regarding claim 5, Xu as shown above teaches The apparatus of claim 1, wherein the one or more processors are further to
update the cache with the results of the comparison, wherein the results include a newly-cached input value to be used for subsequent processing associated with the layer of the neural network layer (Xu on pg. 4 right col para. 2 teaches comparing current frame with last frame. If current frame matches the last frame as a result of comparison than directly copying (importing) the cached input value for the layer and “the output feature map of each convolutional layer will be cached until the inference of the next frame is done.” The output feature map is cached (the newly-cached input value) for each convolution layer (updated) until the inference is done).
	Regarding claim 6, Xu as shown above teaches The apparatus of claim 1, wherein the one or more processors are further to:
assign one or more caches to one or more layers of the plurality of layers of the neural network to expedite inference acceleration for the neural network (Xu on pg. 1 right col para. 2 teaches CNNCache, a cache mechanism for CNN, that uses “layer-level cache reuse to accelerate CNN”. Xu on pg. 10 section IX also discloses that CNNCache accelerates execution of CNN models and uses “a cache-aware CNN inference engine that propagates reusable regions among different layers and reuse the computation results”).
Regarding claim 8, Xu teaches A method comprising: by processor circuitry of a computing device (Xu in pg. 7 section VIII discloses using Nexus 6 device that has processor for the experiment) comparing a current input value associated with a layer of a plurality of layers of a neural network to a cached input value associated with the layer (Xu on pg. 4 right col para. 2 discloses a cache aware CNN inference engine that compares current frame (current input value) with last frame (cached input value). The convolutional operations for the CNN layers are happening at the layer level (Xu pg. 1 right col para. 2) where if current frame matches the last frame, "the spatial convolution operation is customized so that it will skip calculating the regions that can be reused from cache but directly copy from corresponding cached region of the last frame. In addition, the output feature map of each convolutional layer will be cached until the inference of the next frame is done." (Xu pg. 4 right col para. 2)); , wherein the cached input value comprises a historical value associated with the layer such that the historical value is maintained in a cache associated with the layer (Xu,  pg. 4 right col para. 2 teaches that the cached region or the last frame is used to compare with the current frame – “the output feature map of each convolutional layer will be cached”  The cached last frame is an example of historical value. The convolutional operation for the CNN layers is occurring at the layer level (Xu pg. 1 right col para. 2) and
importing the cached input value for the layer for further processing within the neural network, if the current input value and the cached input value are equal (Xu on pg. 4 right col para. 2 discloses that when the current frame (current input value) has been matched (equal) to the last frame (cached input value). The spatial convolutional operation will skip calculation if the current frame matches the cached frame and by directly copying (importing) corresponding cached input value).
Regarding claim 9, the rejection of claim 8 is incorporated and further claim 9 is rejected under the same reason as claim 2.
Regarding claim 10, the rejection of claim 8 is incorporated and further claim 10 is rejected under the same reason as claim 3.
Regarding claim 12, the rejection of claim 8 is incorporated and further claim 12 is rejected under the same reason as claim 5.
Regarding claim 13, the rejection of claim 12 is incorporated and further claim 13 is rejected under the same reason as claim 6.
Regarding claim 15, Xu teaches At least one machine-readable medium comprising a plurality of instructions which, when executed on a computing device, cause the computing device to perform operations comprising (Xu in pg. 7 section VIII discloses using Nexus 6 device. Machine-readable medium comprising plurality of instruction to perform operations is inherent in android devices like Nexus 6):
comparing a current input value associated with a layer of a plurality of layers of a neural network to a cached input value associated with the layer (Xu on pg. 4 right col para. 2 discloses a cache aware CNN inference engine that compares current frame (current input value) with last frame (cached value). The mappings from the current frame to cached frame are , wherein the cached input value comprises a historical value associated with the layer such that the historical value is maintained in a cache associated with the layer (Xu,  pg. 4 right col para. 2 teaches that the cached region or the last frame is used to compare with the current frame – “the output feature map of each convolutional layer will be cached”  The cached last frame is an example of historical value. The convolutional operation for the CNN layers is occurring at the layer level (Xu pg. 1 right col para. 2); and
importing the cached input value for the layer for further processing within the neural network, if the current input value and the cached input value are equal (Xu on pg. 4 right col para. 2 discloses that when the current frame (current input value) has been matched (equal) to the last frame (cached input value), the raw image data and the mappings of reusable blocks are sent to cache-aware CNN inference engine together. The mappings from the current frame to the cached frame are propagated and changed among CNN layers.  The spatial convolutional operation will skip calculation if the current frame matches the cached frame and by directly copying (importing) corresponding cached input value).
Regarding claim 16, the rejection of claim 15 is incorporated and further claim 16 is rejected under the same reason as claim 2.
Regarding claim 17, the rejection of claim 15 is incorporated and further claim 17 is rejected under the same reason as claim 3.
claim 19, the rejection of claim 15 is incorporated and further claim 19 is rejected under the same reason as claim 5.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of “A consensus-based method for tracking: Modelling background scenario
and foreground appearance” to reference Wang et al., (hereinafter, “Wang”).
	Regarding claim 4, Xu as shown above teaches The apparatus of claim 1. Xu, as shown above, teaches if the current input value and the cached input value are equal then no computation is necessitated, and if the current input value and cached input value are not equal then computation is necessitated. Xu fails to teach assign a first mask value to results of the comparison, if the current input value and the cached input value are equal; and assign a second mask value to the results of the comparison, if the current input value and cached input value are not equal, however, Wang teaches:
	assign a first mask value to results of the comparison, if the current input value and the cached input value are equal; and assign a second mask value to the results of the comparison, if the current input value and cached input value are not equal (Wang pg. 1093 Section 2.2 discloses cached background samples at each pixel, where for each sample in the cache, there is binary label capturing the notion of whether the current sample agrees with the previous sample at that pixel. This is shown in equation 1, where the binary value of 1 (first mask value) is if they are in agreement when there difference is below a threshold and 0 (second mask value) if they are not in agreement and the difference exceeds the threshold).
	Xu and Wang both deal with image identification and processing. Xu teaches comparing current input value with cached input value and Wang teaches assigning value to the result of the comparison. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Xu with Wang to assign mask value to the comparison. One would be motivated to combine the teachings because a person of ordinary skill in the art would know of using binary values (true or false) to decide if the comparison of current sample and past sample are in agreement (same) at that pixel (Wang pg. 1093 Section 2.2)).
Regarding claim 11, the rejection of claim 8 is incorporated and further claim 11 is rejected under the same reason as claim 4.
Regarding claim 18, the rejection of claim 15 is incorporated and further claim 18 is rejected under the same reason as claim 4.
s 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of US 20160321939 A1 to reference Anantha et al., (hereinafter, “Anantha”).
Regarding claim 7, Xu as shown above teaches The apparatus of claim 1 with one or more processors and comprise a graphics processor (Xu in pg. 7 section VIII discloses using an android device Nexus 6 device that has processors for the experiment including GPU). 
Xu fails to explicitly teach a graphics processor hosting an inference acceleration circuitry, wherein the one or more processors further comprise an application processor co-located with the graphics processor on a common semiconductor package. However, Anantha teaches 
a graphics processor hosting an inference acceleration circuitry, wherein the one or more processors further comprise an application processor co-located with the graphics processor on a common semiconductor package (Anantha para. [0168] discloses integrated circuits with one or more processors, accelerator, and GPU chips where a processor may be a portion of a larger circuit or semiconductor device).
Xu teaches using android devices like Nexus 6 with processors and GPU for processing input. Anantha teaches acceleration circuitry with application processor and graphic processors on a common semiconductor device. One would be motivated to combine the teachings because it is well known in the art that acceleration circuitry with application processor and graphics processor on a common semiconductor package is available on android devices (like Nexus 6) running android operating system (Anantha para. [0152]).
Regarding claim 14, the rejection of claim 8 is incorporated and further claim 14 is rejected under the same reason as claim 7.
claim 20, Xu teaches The machine-readable medium of claim 19, wherein the operation further comprise 
assigning one or more caches to one or more layers of the plurality of layers of the neural network to expedite inference acceleration for the neural network (Xu on pg. 1 right col para. 2 teaches CNNCache, a cache mechanism for CNN, that uses layer-level cache reuse to accelerate CNN. Xu pg. 10 section IX also discloses that CNNCache uses a cache-aware CNN inference engine that propagates reusable regions among different layers and reuse the computation results), wherein the computing device comprises one or more processors coupled to memory (title, “Cache”), the one or more processors having a graphics processor hosting an inference acceleration circuitry, wherein the one or more processors further comprise an application processor co-located with the graphics processor on a common semiconductor package (rejected under the same reason as claim 7).
Response to Arguments
Applicant’s arguments have been fully considered, but are not fully persuasive.
Applicant asserts that the amendments overcome the 35 U.S.C. 101 rejection, as directed towards an abstract idea without significantly more, but provides no arguments.  As the amendments to the independent claims merely 1) incorporate the limitations of cancelled Claim 3, previously rejected as an abstract idea without significantly more and 2) add an additional element of the generic computer component memory, which does not integrate the abstract idea into a practical application nor add significantly more, the applicant’s assertions are unpersuasive.
Applicant asserts that that limitations incorporated from cancelled Claim 3 into the independent claims overcomes the previous rejection.  However, applicant makes no argument as 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL GURUNG whose telephone number is (469)295-9104. The examiner can normally be reached on 8:00 am to 4:00 pm from Mondays to Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN M SMITH/Primary Examiner, Art Unit 2122